Case 1:19-cv-02498-TNM Document1 Filed 08/19/19 Page 1 of 42

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

DONALD V. SCOTT and LaAWANDA
YVETTE EARL-SCOTT
Case No.:
Plaintiffs,
DEMAND FOR JURY TRIAL
Vv.
MONSANTO COMPANY,
Defendant.
COMPLAINT

Plaintiffs, DONALD V. SCOTT and LaWANDA YVETTE EARL-SCOTT,
(“Plaintiffs”), by counsel, hereby bring this Complaint for damages against Defendant, Monsanto

Company, and allege the following:

NATURE OF THE CASE

1. This is an action for damages suffered by Plaintiffs as a direct and proximate
result of Defendant’s negligent and wrongful conduct in connection with the design,
development, manufacture, testing, packaging, promoting, marketing, advertising, distribution,
labeling, and/or sale of the herbicide Roundup®, containing the active ingredient glyphosate.

2. Plaintiffs maintain that Roundup® and/or glyphosate is defective, dangerous to
human health, unfit and unsuitable to be marketed and sold in commerce, and lacked proper
warnings and directions as to the dangers associated with its use.

3. Plaintiffs’ injuries, like those striking thousands of similarly situated victims

across the country, were avoidable.

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 2 of 42

4. “Roundup®” refers to all formulations of Defendant’s Roundup® products,
including, but not limited to, Roundup® Concentrate Poison Ivy and Tough Brush Killer 1,
Roundup® Custom Herbicide, Roundup® D-Pak herbicide, Roundup® Dry Concentrate,
Roundup® Export Herbicide, Roundup® Fence & Hard Edger 1, Roundup® Garden Foam
Weed & Grass Killer, Roundup® Grass and Weed Killer, Roundup® Herbicide, Roundup®
Original 2k herbicide, Roundup® Original II Herbicide, Roundup® Pro Concentrate, Roundup®
Prodry Herbicide, Roundup® Promax, Roundup® Quik Stik Grass and Weed Killer, Roundup®
Quikpro Herbicide, Roundup® Rainfast Concentrate Weed & Grass Killer, Roundup® Rainfast
Super Concentrate Weed & Grass Killer, Roundup® Ready-to-Use Extended Control Weed &
Grass Killer 1 Plus Weed Preventer, Roundup® Ready-to-Use Weed & Grass Killer, Roundup®
Ready-to-Use Weed and Grass Killer 2, Roundup® Ultra Dry, Roundup® Ultra Herbicide,
Roundup® Ultramax, Roundup® VM Herbicide, Roundup® Weed & Grass Killer Concentrate,
Roundup® Weed & Grass Killer Concentrate Plus, Roundup® Weed & Grass killer Ready-to-
Use Plus, Roundup® Weed & Grass Killer Super Concentrate, Roundup® Weed & Grass Killer]
Ready-to-Use, Roundup® WSD Water Soluble Dry Herbicide Deploy Dry Herbicide, or any
other formulation of containing the active ingredient glyphosate.

JURISDICTION AND VENUE

5. This Court has jurisdiction over Defendant and this action pursuant to 28 U.S.C.
§ 1332 because there is complete diversity of citizenship between Plaintiffs and Defendant.
Defendant is either incorporated and/or has its principal place of business outside of the state in
which the Plaintiffs reside.

6. The amount in controversy between Plaintiffs and Defendant exceeds $75,000,
exclusive of interest and cost.

7. The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

2

1821255.1
Case 1:19-cv-02498-TNM Document1 Filed 08/19/19 Page 3 of 42

8. Venue is proper within this district pursuant to 28 U.S.C. § 1391 in that
Defendant conducts business here and is subject to personal jurisdiction in this district.
Furthermore, Defendant sells, markets, and/or distributes Roundup® within the District of
Columbia. Also, a substantial part of the acts and/or omissions giving rise to these claims
occurred within this district.

PARTIES

9. Plaintiff, Donald V. Scott, is, and at all relevant times was, a resident and citizen
of Charles County, Maryland. Plaintiff brings this action for personal injuries sustained by
exposure to Roundup® (“Roundup®”) containing the active ingredient glyphosate and the
surfactant polyethoxylated tallow amine (“POEA”). As a direct and proximate result of being
exposed to Roundup®, Plaintiff, Donald V. Scott, developed a form of Non-Hodgkin’s
Lymphoma.

10. Plaintiff, LaWanda Yvette Earl-Scott, is, and at all relevant times was, a resident
and citizen of Charles County, Maryland. Plaintiff, LaWanda Yvette Earl-Scott, is the spouse of
Plaintiff Donald V. Scott, and brings a claim for loss of consortium.

11. Defendant, MONSANTO COMPANY (“Defendant” or “Monsanto”), is, and at
all relevant times was, a Delaware corporation, with its principal place of business located at 800
North Lindbergh Avenue, St. Louis, Missouri 63167, and is authorized to do business in the state
of Maryland and is doing business in the state of Maryland. Defendant should be served at its
registered agent for service of process, Corporation Service Company, 1090 Vermont Ave. NW,
Washington, D.C. 20005.

12. Defendant advertises and sells goods, specifically Roundup®, in the District.

13. Defendant transacted and conducted business within the District that relates to the

allegations in this Complaint.

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 4 of 42

14. Defendant derived substantial revenue from goods and products used in the
District.

15. Defendant expected or should have expected its acts to have consequences within
the District, and derived substantial revenue from interstate commerce.

16. Defendant engaged in the business of designing, developing, manufacturing,
testing, packaging, marketing, distributing, labeling, and/or selling Roundup®.

17. Defendant is authorized to do business in the District and derives substantial
income from doing business in the District.

18. | Upon information and belief, Defendant purposefully availed itself of the
privilege of conducting activities within the District, thus invoking the benefits and protections
of its laws.

19. Upon information and belief, Defendant did design, sell, advertise, manufacture
and/or distribute Roundup®, with full knowledge of its dangerous and defective nature.

FACTUAL ALLEGATIONS

20. At all relevant times, Defendant was in the business of, and did, design, research,
manufacture, test, advertise, promote, market, sell, distribute, and/or has acquired and is
responsible for the commercial herbicide Roundup®.

21. Monsanto is a multinational agricultural biotechnology corporation based in St.
Louis, Missouri. It is the world’s leading producer of glyphosate.

22. Defendant discovered the herbicidal properties of glyphosate during the 1970’s
and subsequently began to design, research, manufacture, sell and distribute glyphosate based
“Roundup®” as a broad spectrum herbicide.

23. Glyphosate is the active ingredient in Roundup®.

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 5 of 42

24. — Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known to
compete with commercial crops grown around the globe.

25. Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based
only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-
phosphate synthase, known as EPSP synthase.

26. Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate synthase
that interferes with the shikimic pathway in plants, resulting in the accumulation of shikimic acid
in plant tissue and ultimately plant death.

27. Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,
and roots, and detectable quantities accumulate in the plant tissues.

28. Each year, approximately 250 million pounds of glyphosate are sprayed on crops,
commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been
driven largely by the proliferation of genetically engineered crops, crops specifically tailored to
resist the activity of glyphosate.

29, Defendant is intimately involved in the development, design, manufacture,
marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which are
marketed as being resistant to Roundup® i.e., “Roundup® Ready®.” As of 2009, Defendant was
the world’s leading producer of seeds designed to be Roundup® Ready®. In 2010, an estimated
70% of corn and cotton, and 90% of soybean fields in the United States contained Roundup®

Ready® seeds.

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 6 of 42

30. The original Roundup®, containing the active ingredient glyphosate, was
introduced in 1974. Today, glyphosate products are among the world’s most widely used
herbicides.’

31. For nearly 40 years, consumers, farmers, and the public have used Roundup®,
unaware of its carcinogenic properties.

REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

32. The manufacture, formulation and distribution of herbicides, such as Roundup®,
are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7.
U.S.C. § 136 et seg. FIFRA requires that all pesticides be registered with the Environmental
Protection Agency (“EPA) prior to their distribution, sale, or use, except as described by FIFRA
7U.S.C. 136a(a).

33. The EPA requires as part of the registration process, among other requirements, a
variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other
potential non-target organisms, and other adverse effects on the environment. Registration by the
EPA, however, is not an assurance or finding of safety. The determination the EPA makes in
registering or re-registering a product is not that the product is “safe,” but rather that use of the
product in accordance with its label directions “will not generally cause unreasonable adverse
effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

34. FIFRA defines “unreasonable adverse effects on the environment” to mean “any
unreasonable risk to man or the environment, taking into account the economic, social, and
environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus
requires the EPA to make a risk/benefit analysis in determining whether a registration should be

granted or allowed to continue to be sold in commerce.

 

' Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005.

6

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 7 of 42

35. The EPA and the State of Missouri registered Roundup® for distribution, sale,
and manufacture in the United States and the State of Missouri.

36. FIFRA generally requires that the registrant, Monsanto, conduct health and safety
testing of pesticide products. The government is not required, nor is it able, to perform the
product tests that are required of the manufacturer.

37. The evaluation of each pesticide product distributed, sold, or manufactured is
completed at the time the product is initially registered. The data necessary for registration of a
pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide
products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-
1. In order to reevaluate these pesticides, the EPA demands the completion of additional tests
and the submission of data for the EPA’s review and evaluation.

38. In the case of glyphosate and Roundup®, the EPA had planned on releasing its
preliminary risk assessment — in relation to the registration process — no later than July 2015. The
EPA completed its review of glyphosate in early 2015, but delayed releasing the assessment
pending further review in light of the World Health Organization’s March 24, 2015 finding that
glyphosate is a “probable carcinogen” as demonstrated by the mechanistic evidence of
carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.

MONSANTO’S FALSE REPRESENTATIONS REGARDING
THE SAFETY OF ROUNDUP

39. In 1996, the New York Attorney General (““NYAG”) filed a lawsuit against
Monsanto based on its false and misleading advertising of Roundup® products. Specifically, the
lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

herbicides, including Roundup®, were “safer than table salt” and "practically non-toxic" to

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 8 of 42

mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading
about the human and environmental safety of Roundup® are the following:

a) Remember that environmentally friendly Roundup® herbicide is
biodegradable. It won't build up in the soil so you can use
Roundup® with confidence along customers' driveways,
sidewalks and fences ...

b) And remember that Roundup® is biodegradable and won't build
up in the soil. That will give you the environmental confidence
you need to use Roundup® everywhere you've got a weed,
brush, edging or trimming problem.

c) Roundup® biodegrades into naturally occurring elements.

d) Remember that versatile Roundup® herbicide stays where you
put it. That means there's no washing or leaching to harm
customers’ shrubs or other desirable vegetation.

e) This non-residual herbicide will not wash or leach in the soil. It
... Stays where you apply it.

f) You can apply Accord with “confidence because it will stay
where you put it” it bonds tightly to soil particles, preventing
leaching. Then, soon after application, soil microorganisms
biodegrade Accord into natural products.

g) Glyphosate is less toxic to rats than table salt following acute
oral ingestion.

h) Glyphosate's safety margin is much greater than required. It has
over a 1,000-fold safety margin in food and over a 700-fold
safety margin for workers who manufacture it or use it.

i) You can feel good about using herbicides by Monsanto. They
carry a toxicity category rating of ‘practically non-toxic’ as it
pertains to mammals, birds and fish.

j) “Roundup® can be used where kids and pets will play and
breaks down into natural material.” This ad depicts a person
with his head in the ground and a pet dog standing in an area
which has been treated with Roundup®.”

 

* Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of Discontinuance
Pursuant to Executive Law § 63(15) (Nov. 1996).

1821255.1
Case 1:19-cv-02498-TNM Document1 Filed 08/19/19 Page 9 of 42

40. On November 19, 1996, Monsanto entered into an Assurance of Discontinuance
with NYAG, in which Monsanto agreed, among other things, “to cease and desist from
publishing or broadcasting any advertisements [in New York] that represent, directly or by
implication” that:

a) its glyphosate-containing pesticide products or any
component thereof are safe, non-toxic, harmless or free
from risk.

b) its glyphosate-containing pesticide products or any
component thereof manufactured, formulated, distributed
or sold by Monsanto are biodegradable

c) its glyphosate-containing pesticide products or any
component thereof stay where they are applied under all
circumstances and will not move through the
environment by any means.

d) its glyphosate-containing pesticide products or any
component thereof are “good” for the environment or are
“known for their environmental characteristics.”

e) glyphosate-containing pesticide products or any
component thereof are safer or less toxic than common

consumer products other than herbicides;

f) its glyphosate-containing products or any component
thereof might be classified as “practically non-toxic.”

41. Monsanto did not alter its advertising in the same manner in any state other than
New York, and on information and belief still has not done so today.

42. In 2009, France’s highest court ruled that Monsanto had not told the truth about
the safety of Roundup®. The French court affirmed an earlier judgment that Monsanto had

falsely advertised its herbicide Roundup® as “biodegradable” and that it “left the soil clean.”*

 

3 Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
http://news.bbc.co.uk/2/hi/europe/8308903.stm.

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 10 of 42

EVIDENCE OF CARCINOGENICITY IN ROUNDUP®

43. As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic
properties.

44. On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)
Toxicology Branch published a memorandum classifying glyphosate as a Category C oncogene.“
Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

45. In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-
103214). The Registration standard required additional phytotoxicity, environmental fate,
toxicology, product chemistry, and residue chemistry studies. All of the data required was
submitted and reviewed and/or waived.”

46. In October 1991 the EPA published a Memorandum entitled “Second Peer
Review of Glyphosate.” The memorandum changed glyphosate’s classification to Group E
(evidence of non-carcinogenicity for humans). Two peer review committee members did not
concur with the conclusions of the committee and one member refused to sign.°

47. In addition to the toxicity of the active molecule, many studies support the
hypothesis that glyphosate formulations found in Defendant’s Roundup® products are more
dangerous and toxic than glyphosate alone.’ As early as 1991 evidence existed demonstrating
that glyphosate formulations were significantly more toxic than glyphosate alone. 8

48. In 2002, Julie Marc published a study entitled “Pesticide Roundup® Provokes

Cell Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

 

*“ Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States Environmental Protection
Agency.

> http://www.epa.gov/oppsrrd 1 /reregistration/REDs/factsheets/0178fact.pdf

6 Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States Environmental
Protection Agency.

7 Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004

® Martinez et al 1991

10

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 11 of 42

49. The study found that Defendant’s Roundup® caused delays in the cell cycles of
sea urchins, while the same concentrations of glyphosate alone proved ineffective and did not
alter cell cycles.

50. In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect
cell cycle regulation.” The study demonstrated a molecular link between glyphosate-based
products and cell cycle dysregulation.

51. The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and
human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent
development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such
as cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose
of glyphosate affecting cells.””

52. In 2005, Francisco Peixoto published a study showing that Roundup®’s effects on
rat liver mitochondria are much more toxic and harmful than the same concentrations of
glyphosate alone.

53. The Peixoto study suggested that the harmful effects of Roundup® on
mitochondrial bioenergetics could not be exclusively attributed to glyphosate and could be the
result of other chemicals, namely the surfactant POEA, or alternatively due to the possible
synergy between glyphosate and Roundup® formulation products.

54. In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining
the effects of Roundup® and glyphosate on human umbilical, embryonic, and placental cells.

55. The study used dilution levels of Roundup® and glyphosate far below agricultural

recommendations, corresponding with low levels of residues in food. The study concluded that

supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify

 

* (Molinari, 2000; Stewart et al., 2003)

11

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 12 of 42

toxicity of glyphosate alone. The study further suggested that determinations of glyphosate
toxicity should take into account the presence of adjuvants, or those chemicals used in the
formulation of the complete pesticide. The study confirmed that the adjuvants in Roundup® are
not inert and that Roundup® is always more toxic than its active ingredient glyphosate.

56. The results of these studies were confirmed in recently published peer-reviewed
studies and were at all times available and/or known to Defendant.

57. Defendant knew or should have known that Roundup® is more toxic than
glyphosate alone and that safety studies on Roundup®, Roundup®’s adjuvants and “inert”
ingredients, and/or the surfactant POEA were necessary to protect Plaintiffs from Roundup®.

58. Defendant knew or should have known that tests limited to Roundup®’s active
ingredient glyphosate were insufficient to prove the safety of Roundup®.

59. Defendant failed to appropriately and adequately test Roundup®, Roundup®’s
adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiffs from
Roundup®.

60. Rather than performing appropriate tests, Defendant relied upon flawed industry-
supported studies designed to protect Defendant’s economic interests rather than Plaintiffs and
the consuming public.

61. Despite its knowledge that Roundup® was considerably more dangerous than
glyphosate alone, Defendant continued to promote Roundup® as safe.

IARC CLASSIFICATION OF GLYPHOSATE

62. The International Agency for Research on Cancer (“IARC”) is the specialized
intergovernmental cancer agency the World Health Organization (“WHO”) of the United

Nations tasked with conducting and coordinating research into the causes of cancer.

12

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 13 of 42

63. An IARC Advisory Group to Recommend Priorities for IARC Monographs
during 2015-2019 met in April 2014. Though nominations for the review were solicited, a
substance must meet two criteria to be eligible for review by the IARC Monographs: there must
already be some evidence of carcinogenicity of the substance, and there must be evidence that
humans are exposed to the substance.

64. JARC set glyphosate for review in 2015-2016. IARC uses five criteria for
determining priority in reviewing chemicals. The substance must have a potential for direct
impact on public health; scientific literature to support suspicion of carcinogenicity; evidence of
significant human exposure; high public interest and/or potential to bring clarity to a
controversial area and/or reduce public anxiety or concern; related agents similar to one given
high priority by the above considerations. Data reviewed is sourced preferably from publicly
accessible, peer-reviewed data.

65. On March 24, 2015, after its cumulative review of human, animal, and DNA
studies for more than one (1) year, many of which have been in Defendant’s possession since as
early as 1985, the IARC’s working group published its conclusion that the glyphosate contained
in Defendant’s Roundup® herbicide, is a Class 2A “probable carcinogen” as demonstrated by
the mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity
in animals.

66. | The IARC’s full Monograph was published on July 29, 2015 and established
glyphosate as a class 2A probable carcinogen to humans. According to the authors glyphosate
demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A

classification based on evidence of carcinogenicity in humans and animals.

13

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 14 of 42

67. The IARC Working Group found an increased risk between exposure to
glyphosate and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the
increased risk continued after adjustment for other pesticides.

68. | The IARC also found that glyphosate caused DNA and chromosomal damage in
human cells.

EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

69. Despite the new classification by the IARC, Defendant has had ample evidence of
glyphosate and Roundup®’s genotoxic properties for decades.

70. Genotoxicity refers to chemical agents that are capable of damaging the DNA
within a cell through genetic mutations, which is a process that is believed to lead to cancer.

71. In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana
catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”

72. The study found that tadpoles exposed to Roundup® showed significant DNA
damage when compared with unexposed control animals.

73. Both human and animal studies have shown that glyphosate and glyphosate-based
formulations such as Roundup® can induce oxidative stress.

74. Oxidative stress and associated chronic inflammation are believed to be involved
in carcinogenesis.

75. The IARC Monograph notes that “[s]trong evidence exists that glyphosate,
AMPA and glyphosate-based formulations can induce oxidative stress.”

76. In 2006 César Paz-y-Mifio published a study examining DNA damage in human
subjects exposed to glyphosate.

77. The study produced evidence of chromosomal damage in blood cells showing

significantly greater damage after exposure to glyphosate than before in the same individuals,

14
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 15 of 42

suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on
exposed individuals.

78. | The IARC Monograph reflects the volume of evidence of glyphosate pesticides’
genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is
strong.”

79. Despite knowledge to the contrary, Defendant maintains that there is no evidence
that Roundup® is genotoxic, that regulatory authorities and independent experts are in agreement
that Roundup® is not genotoxic, and that there is no evidence that Roundup® is genotoxic.

80. In addition to glyphosate and Roundup®’s genotoxic properties, Defendant has
long been aware of glyphosate’s carcinogenic properties.

81. Glyphosate and Roundup® in particular have long been associated with
carcinogenicity and the development of numerous forms of cancer, including, but not limited to,
non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.

82. Defendant has known of this association since the early to mid-1980s and
numerous human and animal studies have evidenced the carcinogenicity of glyphosate and/or
Roundup®.

83. In 1985, the EPA studied the effects of glyphosate in mice finding a dose related
response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the
glyphosate was oncogenic.

84. In 2003, Lennart Hardell and Mikael Eriksson published the results of two case
controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

85. The study concluded that glyphosate had the most significant relationship to NHL

among all herbicides studies with an increased odds ratio of 3.11.

15

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 16 of 42

86. In 2003, AJ De Roos published a study examining the pooled data of mid-western
farmers, examining pesticides and herbicides as risk factors for NHL.

87. The study, which controlled for potential confounders, found a relationship
between increased NHL incidence and glyphosate.

88. In 2008, Mikael Eriksson published a population based case-control study of
exposure to various pesticides as a risk factor for NHL.

89. This strengthened previous associations between glyphosate and NHL.

90. In spite of this knowledge, Defendant continued to issue broad and sweeping
statements suggesting that Roundup® was, and is, safer than ordinary household items such as
table salt, despite a lack of scientific support for the accuracy and validity of these statements
and, in fact, voluminous evidence to the contrary.

91. | Upon information and belief, these statements and representations have been
made with the intent of inducing Plaintiffs, the agricultural community, and the public at large to
purchase and increase the use of Defendant’s Roundup® for Defendant’s pecuniary gain, and in
fact, did induce Plaintiff to use Roundup®.

92. Defendant made these statements with complete disregard and reckless
indifference to the safety of Plaintiffs and the general public.

93. Notwithstanding Defendant’s representations, scientific evidence has established
a clear association between glyphosate and genotoxicity, inflammation, and an increased risk of
many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

94. Defendant knew or should have known that glyphosate is associated with an
increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and

soft tissue sarcomas.

16
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 17 of 42

95. Defendant failed to appropriately and adequately inform and warn Plaintiffs of the
serious and dangerous risks associated with the use of and exposure to glyphosate and/or
Roundup®, including, but not limited to, the risk of developing NHL, as well as other severe and
personal injuries, which are permanent and/or long-lasting in nature, cause significant physical
pain and mental anguish, diminished enjoyment of life, and the need for medical treatment,
monitoring and/or medications.

96. Despite the IARC’s classification of glyphosate as a class 2A probable
carcinogen, Defendant continues to maintain that glyphosate and/or Roundup® is safe, non-
carcinogenic, non-genotoxic, and falsely warrant to users and the general public that independent
experts and regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity
in glyphosate and Roundup®.

97. Defendant has claimed and continue to claim that Roundup® is safe, non-
carcinogenic, and non-genotoxic. These misrepresentations are consistent with Defendant’s
cavalier approach to investigating and ensuring the safety of its products, the safety of the public
at large, and the safety of Plaintiffs.

SCIENTIFIC FRAUD UNDERLYING THE SAFETY DETERMINATIONS OF
GLYPHOSATE

 

98. After the EPA’s 1985 classification of glyphosate as possibly carcinogenic to
humans (Group C), Monsanto exerted pressure upon the EPA to change its classification.

99. __ This culminated in the EPA’s reclassification of glyphosate to Group E, which
was based upon evidence of non-carcinogenicity in humans.

100. In so classifying, the EPA stated that “[i]t should be emphasized, however, that

designation of an agent in Group E is based on the available evidence at the time of evaluation

17
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 18 of 42

and should not be interpreted as a definitive conclusion that the agent will not be a carcinogen
under any circumstances.”

101. On two occasions, the EPA found that laboratories hired by Monsanto to test the
toxicity of its Roundup® products for registration purposes committed scientific fraud.

102. In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT”’) to
perform and evaluate pesticide toxicology studies relating to Roundup®. IBT performed
approximately 30 tests on glyphosate and glyphosate-containing products, including 11 of the 19
chronic toxicology studies needed to register Roundup® with the EPA.

103. In 1976, the Food and Drug Administration (“FDA”) performed an inspection of
IBT and discovered discrepancies between the raw data and the final report relating to
toxicological impacts of glyphosate. The EPA subsequently audited IBT and determined that the
toxicology studies conducted for Roundup® were invalid. An EPA reviewer stated, after finding
“routine falsification of data” at IBT, that it was “hard to believe the scientific integrity of the
studies when they said they took specimens of the uterus from male rabbits.”

104. Three top executives of IBT were convicted of fraud in 1983.

105. In the second incident, Monsanto hired Craven Laboratories (“Craven”) in 1990
to perform pesticide and herbicide studies, including several studies on Roundup®.

106. In March of 1991, the EPA announced that it was investigating Craven for
“allegedly falsifying test data used by chemical firms to win EPA approval of pesticides.”

107. The investigation lead to the indictments of the laboratory owner and a handful of

employees.

18
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 19 of 42

MONSANTO’S CONTINUING DISREGARD FOR THE
SAFETY OF PLAINTIFF AND THE PUBLIC

108. Monsanto claims on its website that “[rJegulatory authorities and independent
experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity
studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup®
brand herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses,
and that it is not genotoxic.”'°

109. Ironically, the primary source for this statement is a 1986 report by the WHO, the
same organization that now considers glyphosate to be a probable carcinogen.

110. Glyphosate, and Defendant’s Roundup® products in particular, have long been
associated with serious side effects and many regulatory agencies around the globe have banned
or are currently banning the use of glyphosate herbicide products.

111. Defendant’s statements proclaiming the safety of Roundup® and disregarding its
dangers misled Plaintiff.

112. Despite Defendant’s knowledge that Roundup® was associated with an elevated
risk of developing cancer, Defendant’s promotional campaigns focused on Roundup®’s
purported “safety profile.”

113. Defendant’s failure to adequately warn Plaintiff resulted in (1) Plaintiff using and
being exposed to glyphosate instead of using another acceptable and safe method of controlling
unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct

consumers about the risk of cancer, including NHL, and other injuries associated with

Roundup®.

 

‘0 Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9
2015)

19
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 20 of 42

114. Defendant failed to seek modification of the labeling of Roundup® to include
relevant information regarding the risks and dangers associated with Roundup® exposure.

115. The failure of Defendant to appropriately warn and inform the EPA has resulted
in inadequate warnings in safety information presented directly to users and consumers.

116. The failure of Defendant to appropriately warn and inform the EPA has resulted
in the absence of warning or caution statements that are adequate to protect health and the
environment.

117. The failure of Defendant to appropriately warn and inform the EPA has resulted
in the directions for use that are not adequate to protect health and the environment.

118. By reason of the foregoing acts and omissions, Plaintiffs seek compensatory
damages as a result of Plaintiff's use of, and exposure to, Roundup® which caused or was a
substantial contributing factor in causing Plaintiff to suffer from cancer, specifically NHL, and
Plaintiff suffered severe and personal injuries which are permanent and lasting in nature,
physical pain and mental anguish, including diminished enjoyment of life.

119. By reason of the foregoing, Plaintiff is severely and permanently injured.

120. By reason of the foregoing acts and omissions, Plaintiffs have endured and, in
some categories continues to suffer, emotional and mental anguish, medical expenses, and other
economic and non-economic damages, as a result of the actions and inactions of the Defendant.

PLAINTIFF’S EXPOSURE TO ROUNDUP®

121. Plaintiff, Donald V. Scott, used Roundup® beginning approximately twenty-years
ago and was exposed to Roundup® in his employment at District of Columbia Water and Sewer

(Blue Plains), 5000 Overlook Avenue SW, Washington DC.

20
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 21 of 42

122. For years, Plaintiff, Donald V. Scott, sprayed Roundup® on a regular basis.
Plaintiff, Donald V. Scott, followed all safety and precautionary warnings during the course of
use.

123. Plaintiff, Donald V. Scott, was subsequently diagnosed with a form of Non-
Hodgkin’s Lymphoma in approximately September 2016. The development of Plaintiff's Non-
Hodgkin Lymphoma was proximately and actually caused by exposure to Defendant’s
Roundup® products.

124. As a result of his injury, Plaintiff has incurred significant economic and non-
economic damages.

125. Plaintiff, LaWanda Yvette Earl-Scott, is the spouse of Plaintiff, Donald V. Scott,
and brings a claim for loss of consortium.

EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

126. Plaintiffs incorporate by reference all prior paragraphs of this Complaint as if
fully set forth herein.

127. The running of any statute of limitations has been tolled by reason of Defendant’s
fraudulent concealment. Defendant, through its affirmative misrepresentations and omissions,
actively concealed from Plaintiffs the true risks associated with Roundup® and glyphosate.

128.  Atall relevant times, Defendant has maintained that Roundup® is safe, non-toxic,
and non-carcinogenic.

129. Indeed, even as of today’s date, Defendant continues to represent to the public
that “Regulatory authorities and independent experts around the world have reviewed numerous
long-term/carcinogenicity and genotoxicity studies and agree that there is no evidence that

glyphosate, the active ingredient in Roundup® brand herbicides and other glyphosate-based

21
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 22 of 42

herbicides, causes cancer, even at very high doses, and that it is not genotoxic” (emphasis
added). !"

130. As a result of Defendant’s actions, Plaintiff was unaware, and could not
reasonably know or have learned through reasonable diligence that Roundup® and/or glyphosate
contact, exposed Plaintiff to the risks alleged herein and that those risks were the direct and
proximate result of Defendant’s acts and omissions.

131. Furthermore, Defendant is estopped from relying on any statute of limitations
because of its fraudulent concealment of the true character, quality and nature of Roundup®.
Defendant was under a duty to disclose the true character, quality, and nature of Roundup®
because this was non-public information over which Defendant had and continues to have
exclusive control, and because Defendant knew that this information was not available to
Plaintiffs or to distributors of Roundup®. In addition, Defendant is estopped from relying on any
statute of limitations because of its intentional concealment of these facts.

132. Plaintiffs had no knowledge that Defendant was engaged in the wrongdoing
alleged herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant,
Plaintiffs could not have reasonably discovered the wrongdoing at any time prior. Also, the
economics of this fraud should be considered. Defendant had the ability to and did spend
enormous amounts of money in furtherance of its purpose of marketing, promoting and/or
distributing a profitable herbicide, notwithstanding the known or reasonably known risks.
Plaintiffs and medical professionals could not have afforded and could not have possibly
conducted studies to determine the nature, extent, and identity of related health risks, and were

forced to rely on only the Defendant’s representations. Accordingly, Defendant is precluded by

 

'! Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9
2015)

22

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 23 of 42

the discovery rule and/or the doctrine of fraudulent concealment from relying upon any statute of

limitations.

FIRST CAUSE OF ACTION
NEGLIGENCE

133. Plaintiffs repeat, reiterate, and re-allege each and every allegation of this
Complaint contained in each of the foregoing paragraphs inclusive, with the same force and
effect as if more fully set forth herein.

134. Defendant had a duty to exercise reasonable care in the designing, researching,
testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of
Roundup® into the stream of commerce, including a duty to assure that the product would not
cause users to suffer unreasonable, dangerous side effects.

135. Defendant failed to exercise ordinary care in the designing, researching, testing,
manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,
quality control, and/or distribution of Roundup® into interstate commerce in that Defendant
knew or should have known that using Roundup® created a high risk of unreasonable, dangerous
side effects, including, but not limited to, the development of NHL, as well as other severe and
personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
including diminished enjoyment of life, as well as need for lifelong medical treatment,
monitoring, and/or medications.

136. The negligence by the Defendant, its agents, servants, and/or employees, included
but was not limited to the following acts and/or omissions:

a. Manufacturing, producing, promoting, formulating, creating, and/or
designing Roundup® without thoroughly testing it;

b. Failing to test Roundup® and/or failing to adequately, sufficiently, and
properly test Roundup®;

23

1821255.1
1821255.1

Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 24 of 42

Not conducting sufficient testing programs to determine whether or not
Roundup® was safe for use; in that Defendant herein knew or should have
known that Roundup® was unsafe and unfit for use by reason of the
dangers to its users;

Not conducting sufficient testing programs and studies to determine
Roundup®’s carcinogenic properties even after Defendant had knowledge
that Roundup® is, was, or could be carcinogenic;

Failing to conduct sufficient testing programs to determine the safety of
“inert” ingredients and/or adjuvants contained within Roundup®, and the
propensity of these ingredients to render Roundup® toxic, increase the
toxicity of Roundup®, whether these ingredients are carcinogenic,
magnify the carcinogenic properties of Roundup®, and whether or not
“inert” ingredients and/or adjuvants were safe for use;

Negligently failing to adequately and correctly warn the Plaintiffs, the
public, the medical and agricultural professions, and the EPA of the
dangers of Roundup®;

Negligently failing to petition the EPA to strengthen the warnings
associated with Roundup®;

Failing to provide adequate cautions and warnings to protect the health of
users, handlers, applicators, and persons who would reasonably and
foreseeably come into contact with Roundup®;

Negligently marketing, advertising, and recommending the use of
Roundup® without sufficient knowledge as to its dangerous propensities;

Negligently representing that Roundup® was safe for use for its intended
purpose, and/or that Roundup® was safer than ordinary and common
items such as table salt, when, in fact, it was unsafe;

Negligently representing that Roundup® had equivalent safety and
efficacy as other forms of herbicides;

Negligently designing Roundup® in a manner, which was dangerous to its
users;

Negligently manufacturing Roundup® in a manner, which was dangerous
to its users;

Negligently producing Roundup® in a manner, which was dangerous to
its users;

Negligently formulating Roundup® in a manner, which was dangerous to
its users;

24
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 25 of 42

p. Concealing information from the Plaintiffs while knowing that Roundup®
was unsafe, dangerous, and/or non-conforming with EPA regulations; and

q. Improperly concealing and/or misrepresenting information from the
Plaintiffs, scientific and medical professionals, and/or the EPA,
concerning the severity of risks and dangers of Roundup® compared to
other forms of herbicides.

r. Negligently selling Roundup® with a false and misleading label.

137. Defendant under-reported, underestimated, and downplayed the serious dangers
of Roundup®.

138. Defendant negligently and deceptively compared the safety risks and/or dangers
of Roundup® with common everyday foods such as table salt, and other forms of herbicides.

139. At all times relevant, Defendant knew that Roundup® was dangerous and
defective, concealed the dangers and risks from Plaintiffs, made misrepresentations to Plaintiffs
and the public in general as to the safety of Roundup® and with full knowledge of the risks
associated with Roundup®, without adequate warnings of same, manufactured, designed,
packaged, labeled, marketed, advertised, distributed, and sold Roundup® to the general public,
and to Plaintiffs. Defendant engaged in malicious, fraudulent and grossly negligent conduct
toward Plaintiffs and the public, acted with willful and wanton and/or reckless disregard for the
safety of the general public and Plaintiffs.

140. Defendant was negligent and/or violated the District’s law in the designing,
researching, supplying, manufacturing, promoting, packaging, distributing, testing, advertising,
warning, marketing, and selling of Roundup® in that they:

a. Failed to use ordinary care in designing and manufacturing Roundup® so

as to avoid the aforementioned risks to individuals when Roundup® was
used as an herbicide;

b. Failed to accompany its product with proper and/or accurate warnings
regarding all possible adverse side effects associated with the use of
Roundup®;

25
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 26 of 42

c. Failed to accompany its product with proper warnings regarding all
possible adverse side effects concerning the failure and/or malfunction of
Roundup®;

d. Failed to accompany its product with accurate warnings regarding the

risks of all possible adverse side effects concerning Roundup®;

e. Failed to warn Plaintiff of the severity and duration of such adverse
effects, as the warnings given did not accurately reflect the symptoms, or
severity of the side effects including, but not limited to, the development
of NHL;

f. Failed to conduct adequate testing, clinical testing and post-marketing
surveillance to determine the safety of Roundup®;

g. Failed to conduct adequate testing, clinical testing, and post-marketing
surveillance to determine the safety of Roundup®’s “inert” ingredients
and/or adjuvants;

h. Negligently misrepresented the evidence of Roundup®’s genotoxicity and
carcinogenicity;
1. Was otherwise careless and/or negligent.

141. Despite the fact that Defendant knew or should have known that Roundup®
caused, or could cause, unreasonably dangerous side effects, Defendant continued and continues
to market, manufacture, distribute, and/or sell Roundup® to consumers, including the Plaintiff.

142. Defendant knew or should have known that consumers such as the Plaintiff would
foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care, as set forth
above.

143. Defendant’s violations of law and/or negligence were the proximate cause of
Plaintiffs’ injuries, harm and economic loss, which Plaintiffs suffered and/or will continue to
suffer.

144. As aresult of the foregoing acts and omissions, the Plaintiff suffered from serious

and dangerous side effects including, but not limited to, NHL, as well as other severe and

26

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 27 of 42

personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
diminished enjoyment of life, and financial expenses for hospitalization and medical care.

145. Defendant’s conduct was committed with knowing, reckless, conscious, wanton,
willful, and deliberate disregard for the value of human life and the rights and safety of
consumers, including Plaintiff, thereby entitling Plaintiff to punitive and exemplary damages so
as to punish and deter similar conduct in the future.

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’
favor for compensatory and punitive damages, together with interest, costs herein incurred,
attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand
a jury trial on all issues contained herein.

SECOND CAUSE OF ACTION
(STRICT PRODUCTS LIABILITY — DESIGN DEFECT)

146. Plaintiffs repeat, reiterate and, re-allege each and every allegation of this
Complaint contained in each of the foregoing paragraphs inclusive, with the same force and
effect as if more fully set forth herein.

147.  Atall times herein mentioned, the Defendant designed, researched, manufactured,
tested, advertised, promoted, sold, and distributed Roundup® as hereinabove described that was
used by the Plaintiff.

148. Defendant’s Roundup® was expected to and did reach the usual consumers,
handlers, and persons coming into contact with said product without substantial change in the
condition in which it was produced, manufactured, sold, distributed, and marketed by the
Defendant.

149. At those times, Roundup® was in an unsafe, defective, and inherently dangerous

condition, which was dangerous to users, and in particular, the Plaintiff herein.

27

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 28 of 42

150. The Roundup® designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, and distributed by Defendant was defective in design or formulation in that,
when it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the
benefits associated with the design or formulation of Roundup®.

151. The Roundup® designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, and distributed by Defendant was defective in design and/or formulation, in that,
when it left the hands of the Defendant manufacturers and/or suppliers, it was unreasonably
dangerous, unreasonably dangerous in normal use, and it was more dangerous than an ordinary
consumer would expect.

152. At all times herein mentioned, Roundup® was in a defective condition and
unsafe, and Defendant knew or had reason to know that said product was defective and unsafe,
especially when used in the form and manner as provided by the Defendant. In particular,
Defendant’s Roundup® was defective in the following ways:

a. When placed in the stream of commerce, Defendant’s Roundup® products

were defective in design and formulation and, consequently, dangerous to
an extent beyond that which an ordinary consumer would anticipate.

b. When placed in the stream of commerce, Defendant’s Roundup® products
were unreasonably dangerous in that they were hazardous and posed a
grave risk of cancer and other serious illnesses when used in a reasonably
anticipated manner.

c. When placed in the stream of commerce, Defendant’s Roundup® products
contained unreasonably dangerous design defects and were not reasonably
safe when used in a reasonably anticipated manner.

d. Defendant did not sufficiently test, investigate, or study its Roundup®
products.
e. Exposure to Roundup® presents a risk of harmful side effects that

outweigh any potential utility stemming from the use of the herbicide.

28

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 29 of 42

f. Defendant new or should have known at the time of marketing its
Roundup® products that exposure to Roundup® and could result in cancer
and other severe illnesses and injuries.

g. Defendant did not conduct adequate post-marketing surveillance of its
Roundup® products.

153. Defendant knew, or should have known that at all times herein mentioned its
Roundup® was in a defective condition, and was and is inherently dangerous and unsafe.

154. Plaintiff was exposed to Defendant’s Roundup®, as described above, without
knowledge of Roundup®’s dangerous characteristics.

155. At the time of the Plaintiff's use of and exposure to Roundup®, Roundup® was
being used for the purposes and in a manner normally intended, as a broad-spectrum herbicide.

156. Defendant with this knowledge voluntarily designed its Roundup® with a
dangerous condition for use by the public, and in particular the Plaintiff.

157. Defendant had a duty to create a product that was not unreasonably dangerous for
its normal, intended use.

158. Defendant created a product that was and is unreasonably dangerous for its
normal, intended use.

159. Defendant marketed and promoted a product in such a manner so as to make it
inherently defective as the product downplayed its suspected, probable, and established health
risks inherent with its normal, intended use.

160. The Roundup® designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, and distributed by Defendant was manufactured defectively in that Roundup®
left the hands of Defendant in a defective condition and was unreasonably dangerous to its

intended users.

29
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 30 of 42

161. The Roundup® designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, and distributed by Defendant reached its intended users in the same defective and
unreasonably dangerous condition in which the Defendant’s Roundup® was manufactured.

162. Defendant designed, researched, manufactured, tested, advertised, promoted,
marketed, sold, and distributed a defective product, which created an unreasonable risk to the
health of consumers and to the Plaintiff in particular, and Defendant is therefore strictly liable for
the injuries sustained by the Plaintiff.

163. The Plaintiffs could not, by the exercise of reasonable care, have discovered
Roundup®’s defects herein mentioned or perceived its danger.

164. By reason of the foregoing, the Defendant has become strictly liable to the
Plaintiffs for the manufacturing, marketing, promoting, distribution, and selling of a defective
product, Roundup®.

165. Defendant’s defective design, of Roundup® amounts to willful, wanton, and/or
reckless conduct by Defendant.

166. Defects in Defendant’s Roundup® were the cause or a substantial factor in
causing Plaintiffs’ injuries.

167. Asa result of the foregoing acts and omission, the Plaintiff developed NHL, and
suffered severe and personal injuries, which are permanent and lasting in nature, physical pain
and mental anguish, including diminished enjoyment of life, and financial expenses for
hospitalization and medical care.

168. Defendant’s conduct was committed with knowing, reckless, conscious, wanton,

willful, and deliberate disregard for the value of human life and the rights and safety of

30
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 31 of 42

consumers, including Plaintiff, thereby entitling Plaintiff to punitive and exemplary damages so
as to punish and deter similar conduct in the future.

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’
favor for compensatory and punitive damages, together with interest, costs herein incurred,
attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand
a jury trial on all issues contained herein.

THIRD CAUSE OF ACTION
(STRICT PRODUCTS LIABILITY — FAILURE TO WARN)

169. Plaintiffs repeat, reiterate and re-allege each and every allegation of this
Complaint contained in each of the foregoing paragraphs inclusive, with the same force and
effect as if more fully set forth herein.

170. Defendant has engaged in the business of selling, testing, distributing, supplying,
manufacturing, marketing, and/or promoting Roundup®, and through that conduct have
knowingly and intentionally placed Roundup® into the stream of commerce with full
knowledge that it reaches consumers such as Plaintiff who are exposed to it through ordinary
and reasonably foreseeable uses.

171. Defendant did in fact sell, distribute, supply, manufacture, and/or promote
Roundup® to Plaintiff. Additionally, Defendant expected the Roundup® that it was selling,
distributing, supplying, manufacturing, and/or promoting to reach — and Roundup® did in fact
reach — consumers, including Plaintiff, without any substantial change in the condition of the
product from when it was initially distributed by Defendant.

172. At the time of manufacture, Defendant could have provided the warnings or

instructions regarding the full and complete risks of Roundup® and glyphosate-containing

31
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 32 of 42

products because it knew or should have known of the unreasonable risks of harm associated
with the use of and/or exposure to such products.

173. At all times herein mentioned, the aforesaid product was defective and unsafe in
manufacture such that it was unreasonably dangerous to the user, and was so at the time it was
distributed by Defendant and at the time Plaintiff was exposed to and/or ingested the product.
The defective condition of Roundup® was due in part to the fact that it was not accompanied by
proper warnings regarding its carcinogenic qualities and possible side effects, including, but not
limited to, developing non-Hodgkin’s lymphoma as a result of exposure and use.

174. Roundup® did not contain a warning or caution statement, which was necessary
and, if complied with, was adequate to protect the health of those exposed in violation of 7
U.S.C. § 136j(a)C1)(E).

175. Defendant’s failure to include a warning or caution statement which was
necessary and, if complied with, was adequate to protect the health of those exposed, violated 7
U.S.C. § 136j(a)(1)(E) as well as the laws of the District.

176. Defendant could have amended the label of Roundup® to provide additional
warnings.

177. This defect caused serious injury to Plaintiff, who used Roundup® in its
intended and foreseeable manner.

178. At all times herein mentioned, Defendant had a duty to properly design,
manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain
supply, provide proper warnings, and take such steps to assure that the product did not

cause users to suffer from unreasonable and dangerous side effects.

32
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 33 of 42

179. Defendant labeled, distributed, and promoted the aforesaid product that it was
dangerous and unsafe for the use and purpose for which it was intended.

180. Defendant failed to warn of the nature and scope of the side effects associated
with Roundup®, namely its carcinogenic properties and its propensity to cause or serve as a
substantial contributing factor in the development of NHL.

181. Defendant was aware of the probable consequences of the aforesaid conduct.
Despite the fact that Defendant knew or should have known that Roundup® caused serious
injuries, Defendant failed to exercise reasonable care to warn of the dangerous carcinogenic
properties and side effect of developing NHL from Roundup® exposure, even though these
side effects were known or reasonably scientifically knowable at the time of distribution.
Defendant willfully and deliberately failed to avoid the consequences associated with its failure
to warn, and in doing so, Defendant acted with a conscious disregard for the safety of Plaintiff.

182. At the time of exposure, Plaintiff could not have reasonably discovered any
defect in Roundup® prior through the exercise of reasonable care.

183. Defendant, as the manufacturer and/or distributor of the subject product, is held
to the level of knowledge of an expert in the field.

184. Plaintiff reasonably relied upon the skill, superior knowledge, and judgment
of Defendant.

185. Had Defendant properly disclosed the risks associated with Roundup®
products, Plaintiff would have avoided the risk of NHL by not using Roundup® products.

186. The information that Defendant did provide or communicate failed to contain
adequate warnings and precautions that would have enabled Plaintiff, and similarly situated

individuals, to utilize the product safely and with adequate protection. Instead, Defendant

33
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 34 of 42

disseminated information that was inaccurate, false, and misleading and which failed to
communicate accurately or adequately the comparative severity, duration, and extent of the risk
of injuries associated with use of and/or exposure to Roundup® and glyphosate; continued to
promote the efficacy of Roundup®, even after it knew or should have known of the unreasonable
risks from use or exposure; and concealed, downplayed, or otherwise suppressed, through
aggressive marketing and promotion, any information or research about the risks and dangers of
exposure to Roundup® and glyphosate.

187. To this day, Defendant has failed to adequately warn of the true risks of Plaintiff's
injuries associated with the use of and exposure to Roundup®.

188. As a result of its inadequate warnings, Defendant’s Roundup® products were
defective and unreasonably dangerous when they left the possession and/or control of Defendant,
were distributed by Defendant, and used by Plaintiff.

189. As a direct and proximate result of Defendant’s actions as alleged herein, and
in such other ways to be later shown, the subject product caused Plaintiff to sustain injuries
as herein alleged.

190. Defendant’s conduct was committed with knowing, reckless, conscious, wanton,
willful, and deliberate disregard for the value of human life and the rights and safety of
consumers, including Plaintiff, thereby entitling Plaintiff to punitive and exemplary damages so
as to punish and deter similar conduct in the future.

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’
favor for compensatory and punitive damages, together with interest, costs herein incurred,
attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand

a jury trial on all issues contained herein.

34
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 35 of 42

FOURTH CAUSE OF ACTION

(VIOLATION OF CONSUMER PROTECTION PROCEDURES ACT, D.C. Code 8§ 28-
3901, ET SEQ.)

191. Plaintiffs repeat, reiterate, and re-allege each and every allegation of this
Complaint contained in each of the foregoing paragraphs inclusive, with the same force and
effect all if more fully set forth herein.

192. Defendant is liable to the Plaintiffs pursuant to the Districts’ s unfair and
deceptive trade practices act, specifically, D.C. Code § 28-3901, et seq. Defendant is and, at all
relevant times was, in the business of manufacturing and marketing Roundup®. Defendant
and/or its agents designed, formulated, manufactured, assembled, prepared for sale, distributed,
marketed, and/or sold Roundup®, which was in a defective condition unreasonably dangerous
when used as intended in the usual and customary manner.

193. At times, places, and involving participants known exclusively to Defendant and
third parties, concealed from the Plaintiffs that Defendant had engaged in unlawful, unfair, and
fraudulent business practices in violation of the CPPA. Defendant’s business practices as
described in this Complaint are deceptive and violate the CPPA.

194. Defendant knew and should have known at the time of making or disseminating
these statements, or causing these statements to be made or disseminated, that such statements
were false and misleading and therefore likely to deceive the public, including Plaintiffs.

195. Defendant’s omissions, which are deceptive and misleading in their own right,
render even Defendant’s seemingly truthful statements about Roundup false and misleading. All
of this conduct, separately and collectively, was likely to deceive the Plaintiffs.

196. Defendant violated CPPA, D.C. Code § 28-3904(a), (e), (f) and (t) by the use of
false and misleading misrepresentations and/or omissions of material fact in connection with the

marketing, promotion, and sale of Roundup®. Defendant communicated the purported benefits

35
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 36 of 42

of Roundup® while failing to disclose the serious and dangerous injuries related to the use of
Roundup® with the intent that consumers, like Plaintiffs, would rely upon the misrepresentations
and purchase Roundup® believing it to be safe for use in the usual and customary manner.

197. Plaintiff, while using the product in the usual and customary manner as it was
intended to be used, suffered injuries as a proximate result of Defendant placing the product on
the market, which was unreasonably dangerous and defective at the time it was placed on the
market by Defendant.

198. As a direct and proximate result of the Defendant’s violations of the CPPA
Plaintiff has suffered significant and permanent damages, including but not limited to physical
injury, past and future medical expenses, past and future physical and mental pain and suffering,
and will continue to suffer all such damages in the future. Additionally, Plaintiffs are entitled to
recover attorney’s fees and punitive damages. Plaintiffs demand a jury trial on all issues
contained herein.

199. Defendant’s conduct was committed with knowing, reckless, conscious, wanton,
willful, and deliberate disregard for the value of human life and the rights and safety of
consumers, including Plaintiff, thereby entitling Plaintiff to punitive and exemplary damages so
as to punish and deter similar conduct in the future.

WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment in
Plaintiff's favor for compensatory and punitive damages, together with interest, costs herein
incurred, attorneys’ fees and all relief as this Court deems just and proper. Additionally,

Plaintiffs demand a jury trial on all issues contained herein.

36
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 37 of 42

FIFTH CAUSE OF ACTION
(LOSS OF CONSORTIUM)

200. Plaintiffs repeat, reiterate, and re-allege each and every allegation of this
Complaint contained in each of the foregoing paragraphs inclusive, with the same force and
effect all if more fully set forth herein.

201. Plaintiff, LaWanda Yvette Earl-Scott, is, and at all times relevant was, the spouse
of Plaintiff, Donald V. Scott.

202. As a result of the actions and/or omissions of the Defendant set forth above,
Plaintiff, LaWanda Yvette Earl-Scott, has been deprived of the services, assistance, aid, society,
love, affection, companionship, and conjugal relationship of her husband, and Plaintiff,
LaWanda Yvette Earl-Scott, and is entitled to recover for her loss of consortium.

203. The damages of Plaintiff, LaWanda Yvette Earl-Scott, exceed the minimum
amount required for the jurisdiction of this Court.

204. Defendant’s conduct was committed with knowing, reckless, conscious, wanton,
willful, and deliberate disregard for the value of human life and the rights and safety of
consumers, including Plaintiff, thereby entitling Plaintiff to punitive and exemplary damages so
as to punish and deter similar conduct in the future.

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’
favor for compensatory and punitive damages, together with interest, costs herein incurred,
attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand

a jury trial on all issues contained herein.

37
1821255.
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 38 of 42

SIXTH CAUSE OF ACTION
(FRAUDULENT MISREPRESENTATION AND CONCEALMENT)

205. Plaintiffs repeat, reiterate, and re-allege each and every allegation of this
Complaint contained in each of the foregoing paragraphs inclusive, in particular {J 39-117, with
the same force and effect all if more fully set forth herein.

206. Defendant has defrauded the agricultural community in general and Plaintiffs in
particular by misrepresenting the true safety of its Roundup® and by failing to disclose known
risks of cancer.

207. Defendant misrepresented and/or failed to disclose, inter alia, that: glyphosate and
its major metabolite aminomethylphosphonic acid (AMPA) could cause cancer; glyphosate and
AMPA are known to be genotoxic in humans and laboratory animals because exposure is known
to cause DNA strand breaks (a precursor to cancer); glyphosate and AMPA are known to induce
oxidative stress in humans and laboratory animals (a precursor to cancer); glyphosate and AMPA
interfere with the aromatic amino acids within the human gut, leading to downstream health
conditions including cancer; exposure to glyphosate and AMPA is causally associated with non-
Hodgkin lymphoma; and the laboratory tests attesting to the safety of glyphosate were flawed
and/or fraudulent.

208. Due to these misrepresentations and omissions, at all times relevant to this
litigation, Defendant’s Roundup® was misbranded under 7 U.S.C. § 136(g) and its distribution
within Maryland, D.C., and around the United States was a violation of 7 U.S.C. § 136) and 40
C.F.R. § 56.10(a)(5).

209. Plaintiffs relied on the Defendant’s misrepresentations and/or material omissions
regarding the safety of Roundup® and its active ingredient glyphosate in deciding whether to

purchase and/or use the product. Plaintiffs did not know nor could they reasonably have known

38

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 39 of 42

of the misrepresentations and/or material omissions by Defendant concerning Roundup® and its
active ingredient glyphosate.

210. The misrepresentations and/or material omissions that form the basis of this fraud
claim are not limited to statements made on the Roundup® labeling, as defined under federal
law, it also involves Defendant’s representations and omissions made as part of its promotion
and marketing of Roundup®, including on the Internet, television, in print advertisements, etc.
Nothing prevented Defendant Monsanto from disclosing the truth about the risks associated with
Roundup® in its promotional efforts outside of the labeling context, using the forms of media
and promotion Defendant Monsanto traditionally used to promote the product’s efficacy and
benefits.

211. When Defendant made the misrepresentations and/or omissions as alleged in this
pleading, it did so with the intent of defrauding and deceiving the public in general and the
agricultural community and with the intent of inducing the public and agricultural community to
purchase and use Roundup®.

212. Defendant Monsanto made these misrepresentations and/or material omissions
with malicious, fraudulent and/or oppressive intent toward Plaintiffs and the public generally.
Defendant’s conduct was willful, wanton, and/or reckless. Defendant deliberately recommended,
manufactured, produced, marketed, sold, distributed, merchandized, packaged, promoted and
ldvertised the dangerous and defective herbicide Roundup®. This constitutes an utter, wanton,
and conscious disregard of the rights and safety of a large segment of the public, and by reason
thereof, Defendant is liable for reckless, willful, and wanton acts and omissions which evidence
a total and conscious disregard for the safety of Plaintiffs and others which proximately caused

the injuries as set forth herein.

39
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 40 of 42

213. As aresult of the foregoing acts and omission, the Plaintiff developed NHL, and
suffered severe and personal injuries, which are permanent and lasting in nature, physical pain
and mental anguish, including diminished enjoyment of life, and financial expenses for
hospitalization and medical care.

214. Defendant’s conduct was committed with knowing, reckless, conscious, wanton,
willful, and deliberate disregard for the value of human life and the rights and safety of
consumers, including Plaintiff, thereby entitling Plaintiff to punitive and exemplary damages so
as to punish and deter similar conduct in the future.

WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’
favor for compensatory and punitive damages, together with interest, costs herein incurred,
attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand
a jury trial on all issues contained herein.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs demand judgment against the Defendant on each of the above-
referenced claims and causes of action and as follows:

1. Awarding compensatory damages in excess of the jurisdictional amount,
including, but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and
other non-economic damages in an amount to be determined at trial of this action;

2. Awarding compensatory damages to Plaintiffs for past and future damages,
including, but not limited to, Plaintiffs’ pain and suffering and for severe and permanent personal
injuries sustained by the Plaintiffs including health care costs and economic loss;

3, Awarding economic damages in the form of medical expenses, out of pocket
expenses, lost earnings and other economic damages in an amount to be determine at trial of this

action;

40

1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 41 of 42

4. Punitive damages;

5. Pre-judgment interest;

6. Post-judgment interest;

7. Awarding Plaintiffs’ reasonable attorneys’ fees;

8. Awarding Plaintiffs the costs of these proceedings; and

9. Such other and further relief as this Court deems just and proper.

41
1821255.1
Case 1:19-cv-02498-TNM Document 1 Filed 08/19/19 Page 42 of 42

DEMAND FOR JURY TRIAL

Plaintiffs hereby demands trial by jury as to all issues.

Date: August 19, 2019

1821255.1

42

Respectfully Submitted,

/s/Karen_E. Evans
Karen E. Evans

THE COCHRAN FIRM
1100 New York Avenue, N.W.
Suite 340 — West Tower
Washington, DC 20005
Phone: (202) 682-5800

Fax: (202) 408-8852
kevans(@cochrantirm.com

#426067

/s/Wendy R. Fleishman

Wendy R. Fleishman (pro hac vice
admission to be sought)

Lieff Cabraser Heimann & Bernstein, LLP
250 Hudson Street, 8" Floor

New York, NY 10013-1413

Telephone: (212) 355-9500

Facsimile: (212) 355-9592
wileishman@lchb.com

Attorneys for Plaintiffs
